12 N.Y.3d 750 (2009)
CAROLYN CHARLEY, Appellant,
v.
MARGARET E. GOSS et al., Respondents.
Court of Appeals of the State of New York.
Decided February 24, 2009.
Kahn Gordon Timko & Rodriques P.C., New York City (Thomas B. Grunfeld of counsel), for appellant.
Law Offices of Brian J. McGovern LLC, New York City (Alison M.K. Lee of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs.
Defendants Howard Conroy and Margaret Goss presented prima facie evidence, including plaintiff's deposition testimony and medical records, that plaintiff did not suffer a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v *751 Avis Rent A Car Sys., 98 NY2d 345 [2002]). In opposition, plaintiff failed to raise a triable issue of fact.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.